                    UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

GARVIN AGEE CARLTON, P.C.,                        )
formerly known as GARVIN AGEE                     )
CARLTON & MASHBURN, P.C.,                         )
                                                  )
       Plaintiff,                                 )
v.                                                )      Case No. CIV-18-1053-D
                                                  )
BRENT W. COON, P.C., D/B/A BRENT                  )
COON & ASSOCIATES,                                )
                                                  )
       Defendant.                                 )

                                         ORDER

       Before the court is Plaintiff Garvin Agee Carlton, P.C.,’s (“Garvin”) Motion for

Remand [Doc. No. 9]. Defendant Brent W. Coon, P.C., d/b/a Brent Coon & Associates

(“Brent”) has responded [Doc. No. 13] and Plaintiff has replied [Doc. No. 14]. The matter

is fully briefed and at issue.

                                     BACKGROUND

       Garvin filed its Complaint1 [Doc. No. 1-1] on May 5, 2018, in the District Court of

Garvin County, State of Oklahoma, stating a claim for breach of contract against Brent.

Garvin and Brent entered into a contract in which Garvin would serve as local counsel in

an unspecified litigation in exchange for “8% of the gross recoveries on the clients’ claims,

to be paid out of the defendant’s contingency fee.” Complaint at 1; Letter from Brett Agee




1
  The parties refer to Garvin’s operative pleading as a “Petition”; herein the Court will use
federal nomenclature.
to Gary M. Reibschlager, June 21, 2013, (“Fee Agreement”) Exhibit A to Complaint.2

Garvin alleges that it performed its portion of the contract and settlement was reached, but

Brent refused to pay the agreed fee. Complaint at 1. Garvin prays for relief in the amount

of $74,950.00, together with costs, attorney fees, and interest. Id.

       On August 17, 2018, Garvin served Brent with discovery requests seeking

information concerning the settlement of an action pending in Texas state court. Notice of

Removal at 3. Specifically, Garvin’s discovery requests sought information related to

litigation captioned Leeanna Mann and Kari Smith vs. CVR Energy, Inc.; CVR Partners,

LP; CVR Refining, LP; Gary-Williams Energy Company, LLC; and Wynnewood Refining

Company, LLC, Texas Case No. 13-DCV-209679 (“Texas action”).                 Garvin’s First

Discovery Requests, Garvin’s Motion for Order Compelling Discovery and Awarding

Expenses (“Motion to Compel”), Exhibit C, [Doc. No. 3-1]. Brent objected to disclosing

information related to that action, as the Fee Agreement attached to the Complaint

referenced a case to be filed in the District Court of Garvin County, State of Oklahoma.

Motion at 3. On October 11, 2018, Garvin filed its Motion to Compel seeking responses

to those discovery requests. Brent filed its Notice of Removal [Doc. No. 1] before

responding to Garvin’s Motion to Compel.

       Brent asserts that it first learned Garvin was attempting “to collect an alleged local

counsel fee from the settlement of a completely different” lawsuit than referenced in the

Complaint and that the recovery sought would be in excess of $75,000.00 when Garvin


2
 The Court notes that the only Fee Agreement in the record is redacted. See Complaint,
Exhibit A; Plaintiff’s Motion for Order Compelling Discovery [Doc. No. 3-1] at 1.


                                             2
filed its Motion to Compel. Response at 2 (emphasis in original). Based on that motion,

Brent claims that, for the first time, it was able to calculate that “8% of the total settlement

of that Texas Suit exceeds $75,000.00.” Response at 2-3.

       Brent removed the action to this Court on October 26, 2018, on the basis of diversity

jurisdiction pursuant to 28 U.S.C. § 1332(a). Brent contends removal was timely, having

been filed within thirty (30) days of Garvin’s Motion to Compel. On November 26, 2018,

Garvin filed its Motion for Remand on the grounds that: (1) there is no diversity jurisdiction

under 28 U.S.C. § 1332(a) as the amount in controversy does not exceed $75,000.00; and,

(2) removal is untimely. Motion at 2, 3. Garvin also seeks attorney fees and costs

associated with “the improper removal.” Motion at 5.

                               STANDARD OF DECISION

       An action is only removable if it could have originally been brought in federal court.

28 U.S.C. 1441(a). “A notice of removal may be filed within 30 days after receipt by the

defendant, through service or otherwise, of a copy of an amended pleading, motion, order

or other paper from which it may first be ascertained that the case is one which is or has

become removable.” 28 U.S.C. § 1446(b)(3). However, “[g]iven the limited scope of

federal jurisdiction, there is a presumption against removal, and courts must deny such

jurisdiction if not affirmatively apparent on the record.” Oklahoma Farm Bureau Mut. Ins.

Co. v. JSSJ Corp., 149 Fed. Appx. 775, 778 (10th Cir. 2005), abrogated by Dart Cherokee

Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 190 L. Ed. 2d 495 (2014) (citing

Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir.1995)).




                                               3
       Removal statutes are narrowly construed and the party in support of removal “bears

the burden to establish that its removal of Plaintiff's case to federal court was proper.”

Hernandez v. Liberty Ins. Corp., 73 F. Supp. 3d 1332, 1336 (W.D. Okla. 2014) (citing

Huffman v. Saul Holdings Ltd. P'ship, 194 F.3d 1072, 1079 (10th Cir.1999)). In a removal

based on diversity jurisdiction “[b]oth the requisite amount in controversy and the

existence of diversity must be affirmatively established on the face of either the petition or

the removal notice.” Singleton v. Progressive Direct Ins. Co., 49 F. Supp. 3d 988, 991

(N.D. Okla. 2014) (quoting Laughlin v. Kmart Corp., 50 F.3d 871, 873 (10th Cir.1995)).

       The removing party “must affirmatively establish jurisdiction by proving

jurisdictional facts that ma[ke] it possible that $75,000 [is] in play.” McPhail v. Deere &

Co., 529 F.3d 947, 955 (10th Cir. 2008) (emphasis in original). “[T]he sum demanded in

good faith in the initial pleading shall be deemed to be the amount in controversy” except

where “the district court finds, by the preponderance of the evidence, that the amount in

controversy exceeds the amount specified in section 1332(a).” 28 U.S.C. § 1446(c)(2),

(c)(2)(B).

       “[I]n the absence of an explicit demand for more than $75,000, the defendants must

show how much is in controversy through other means.” McPhail, 529 F.3d at 955. “Other

means” can include “estimates of potential damages from the allegations in plaintiff’s

pleading, a proposed settlement amount, discussion between counsel, etc.” Singleton, 49

F.Supp.3d at 992. “Beyond the complaint itself, other documentation” includes such things

as “interrogatories obtained in state court before removal, affidavits or other evidence

submitted in federal court afterward.” McPhail, 529 F.3d at 956. However, “[u]nder the


                                              4
Tenth Circuit's view of § 1446(b)(3), ‘the circumstances permitting removal must normally

come about as a result of a voluntary act on the part of the plaintiff.’” Hernandez, 73 F.

Supp. 3d at 1340 (quoting Huffman, 194 F.3d at 1078) (internal citations omitted).

                                      DISCUSSION

       Garvin moves for remand because: (1) Brent’s Notice of Removal was untimely as

it was filed more than thirty (30) days after Brent “was served process and made aware of

the applicable request for relief -- $74,950.00 -- on May 31, 2018”; and, (2) the

requirements for diversity jurisdiction are not met because it does not seek recovery in

excess of $75,000.00. Motion at 2, 3. Garvin also contends the Notice of Removal was

filed for improper purposes and requests an award of attorney fees under § 1447(c) if

remand is ordered. Motion at 4, 5. Brent asserts that its Notice of Removal is proper as:

(1) it was timely filed based upon the date of Garvin’s Motion to Compel; and, (2) the

amount in controversy, based on Garvin’s Motion to Compel, is in excess of $75,000.00.

Because the Court finds that Brent’s Notice of Removal was untimely, it need not address

the issue of the amount in controversy.

I.     Timeliness

       A.     From the Date of the Complaint

       The Fee Agreement attached to the Complaint is redacted and there is no unredacted

version elsewhere in the record for the Court to review. However, Brent states in its Notice

of Removal that the Fee Agreement refers to “a case yet-to-be filed within the ‘District

Court of Garvin County’ on behalf of ‘Mann and Smith’ and against ‘CVR Engergy, et.al.’”

Notice of Removal at 2 (emphasis in original). Brent contends that Garvin’s Motion to


                                             5
Compel revealed for the first time that the litigation at the heart of Garvin’s claim for breach

of contract was Leeanna Mann and Kari Smith vs. CVR Energy, Inc.; CVR Partners, LP;

CVR Refining, LP; Gary-Williams Energy Company, LLC; and Wynnewood Refining

Company, LLC, Texas Case No. 13-DCV-209679.3 Response at 2.

       Brent’s reliance on the Motion to Compel for the triggering of the removal period

is based on no more information than it already had at the time it was served with Garvin’s

Complaint. Notice of Removal at 2. Brent admits the Fee Agreement attached to the

Complaint identifies the same parties involved in the Texas action. Notice of Removal at

2. The Motion to Compel refers to Garvin’s First Discovery Requests which defines

“litigation” only by the caption of the Texas action. The caption contains only the names

of the parties and the case number. Brent admits that it had all information except the

Texas action’s case number at the time it was served with the Complaint. Therefore,

Brent’s calculation of the amount in controversy was achievable at the time it was served

with the Complaint.

       Based on the similarities of the parties in the proposed Oklahoma case and those of

the Texas action, as admitted by Brent, and the information Brent uses to calculate the

amount in controversy, the Court finds Brent’s argument that it had no notice of the

existence of diversity jurisdiction until the filing of the Motion to Compel is without merit.

The removal period began to run on May 31, 2018, the day Brent was served with the

Complaint. Thus, Brent’s Notice of Removal is untimely.


3
 Brent’s misplaced reliance on the Motion to Compel as triggering the removal period is
discussed at length below.


                                               6
       B.     From the Date of an “Other Paper”

       Even if the Court were to find the Complaint did not provide Brent with the notice

it claims necessary to have calculated the amount in controversy, the Notice of Removal

would still be untimely. When a notice of removal is not based on the initial pleading, it

must be filed within thirty (30) days of receipt “of a copy of an amended pleading, motion,

order or other paper from which it may first be ascertained that the case is one which is or

has become removable.” 28 U.S.C. § 1446(b)(3) (emphasis added); Huffman v. Saul

Holdings Ltd. P'ship, 194 F.3d 1072, 1078 (10th Cir.1999) (“Under § 1446(b), the removal

period does not begin until the defendant is able to intelligently ascertain removability so

that in his petition for removal he can make a simple and short statement of the facts.”)

(internal quotations omitted).

       “‘Other paper’ is a broad term, and includes any relevant information received by

Defendants.” Chavez v. Kincaid, 15 F. Supp. 2d 1118, 1123 (D.N.M. 1998). “The federal

courts have given the reference to ‘other paper’ an expansive construction and have

included a wide array of documents within its scope.” Charles Alan Wright and Arthur R.

Miller, Procedure for Removal--Time for Seeking Removal, 14C Fed. Prac. & Proc. Juris.

§ 3731 (Rev. 4th ed.). The Tenth Circuit has “consistently interpreted the term other paper

broadly to include state-court filings and discovery.” Paros Properties LLC v. Colorado

Cas. Ins. Co., 835 F.3d 1264, 1268 (10th Cir. 2016) (emphasis in original); see Archer v.

Kelly, 271 F. Supp. 2d 1320, 1324 (N.D. Okla. 2003) (holding that a written settlement

demand constituted “other paper” providing notice of amount in controversy); Murchison

v. Progressive N. Ins. Co., 564 F. Supp. 2d 1311, 1314 (E.D. Okla. 2008) (finding that the


                                             7
plaintiff’s response to request for admissions was an “other paper”); Chavez, 15 F. Supp.

2d at 1123 (finding plaintiff’s attorney’s letter to defense attorney constituted an “other

paper” within the meaning of § 1446(b)). Likewise, 28 U.S.C. § 1446(b)(c)(3) provides

that “information relating to the amount in controversy in the record of the State

proceeding, or in responses to discovery, shall be treated as an ‘other paper’ under

subsection (b)(3).”

       Brent contends Garvin’s Motion to Compel provided its first “factual basis to assess

the true amount in controversy pled” in the Complaint. Notice of Removal at 3; Response

at 2. Brent states that it was in the Motion to Compel that Garvin revealed for the first time

that the settlement from the Texas action, rather than from a case filed in District Court of

Garvin County, Oklahoma, was at the center of the claim for breach of contract. Id. at 2.

Based on discovering that Garvin’s case is predicated on the Texas action, Brent calculates

that the amount in controversy exceeds $75,000.00 because the contractual 8% fee of the

settlement amount in the Texas action exceeds $75,000.00.4

       However, the Court finds that, under Brent’s reasoning, the first clear notice that the

settlement from the Texas action, rather than from a case filed in District Court of Garvin

County, Oklahoma, was at the center of the claim for breach of contract was in Garvin’s

First Discovery Requests. Notice of Removal, Garvin’s First Discovery Requests, attached



4
  Brent maintains that the settlement amount in the Texas action is confidential but attaches
the affidavit of Richard L. Tate who attests that “8% of the gross amount of the settlement
funds paid” in the Texas action exceeds $75,000.00. Response at 3, n. 3; Affidavit of
Richard L. Tate [Doc. No. 31-1] at 1.



                                              8
as Exhibit C to Motion to Compel [Doc. No. 1-6], at 3, 4. See Anderson v. State Farm Ins.

Companies, CIV-07-0698-HE, 2007 WL 2402153, at *2 (W.D. Okla. Aug. 17, 2007)

(holding that the plaintiff’s discovery requests were sufficient to demonstrate a factual

basis to meet the jurisdictional amount in controversy). In those documents, Garvin

identifies the Texas action in the definition of “Litigation” and refers to “Litigation”

throughout its interrogatories, requests for production, and requests for admission.

Garvin’s First Discovery Requests at 3, 4, and 5. Garvin refers to no other lawsuit in its

discovery requests. Brent acknowledges the discovery requests define “Litigation” as the

Texas action. Notice of Removal at 3.

      The Texas action is referred to in Garvin’s Motion to Compel only as the defined

term from the discovery requests -- “Litigation.” Motion to Compel at 4, 5. Garvin’s

Motion to Compel restates the breach of contract claim and asserts that Brent’s discovery

objections related to the defined “Litigation” were improper. Motion to Compel at 1, 2.

Nevertheless, Brent recognized that the Motion to Compel sought responses to discovery

requests related specifically to the Texas action. Response at 2. Therefore, Brent was on

notice that the Texas action was the subject of Garvin’s Complaint from the date of service

of Garvin’s discovery requests.

      The submission of discovery requests was a voluntary act on the part of Plaintiff

which provided the information necessary for Brent to construe its calculation of the

amount in controversy. See Hernandez, 73 F.Supp.3d at 1340 (quoting Huffman, 194 F.3d

at 1078). The certificate of service on Garvin’s First Discovery Requests states they were

mailed on August 17, 2018. Pursuant to Okla. Stat. tit. 12 § 2005(B), “service by mail is


                                            9
complete upon mailing.” Therefore, the deadline to file a notice of removal based on

identification of the Texas action was September 17, 2018. Brent filed its Notice of

Removal on October 26, 2018. Therefore, Brent’s Notice of Removal is untimely.

II.    Attorney Fees and Costs

       “[A]n award of fees under § 1447(c) is left to the district court's discretion.” Martin

v. Franklin Capital Corp., 546 U.S. 132, 139, 126 S. Ct. 704, 710, 163 L. Ed. 2d 547

(2005). However, “the standard for awarding fees should turn on the reasonableness of the

removal. Absent unusual circumstances, courts may award attorney's fees under § 1447(c)

only where the removing party lacked an objectively reasonable basis for seeking removal.

Conversely, when an objectively reasonable basis exists, fees should be denied.” Martin,

546 U.S. at 141.

       Here, Brent’s reliance on the timing of the Motion to Compel as the trigger for

removal was mistaken, but the Court cannot conclude that Brent lacked an objectively

reasonable basis for proceeding in that way, and thus declines to award attorney fees. On

this point the Motion is denied.

                                     CONCLUSION

       For the reasons set forth above, Plaintiff's Motion to Remand [Doc. No. 9] is

GRANTED in part and DENIED in part, and this case is REMANDED to the District

Court of Garvin County, Oklahoma.




                                             10
IT IS SO ORDERED this 16th day of May 2019.




                               11
